Title: To Thomas Jefferson from Albert Gallatin, 5 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        [on or before 5 Oct. 1808]
                  
                  Brig Hiram
                  had sailed from Providence to Martinique with permission & is sent, with several others to New York by Decatur for having articles on board beyond what had been allowed by collector. The parties have on giving bond received back the vessel: and now apply for leave to proceed on their voyage, stating that the smuggled articles were put on board by seamen without their knowledge. Taking this for granted; the first question that occurs is whether we will now permit these detained vessels to proceed. I incline to the negative.
                  Submitted for the President’s decision.
                  
                     —A. G.
                  
               